IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40818
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JORGE JUAREZ-ARRELLANO,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-139-1
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jorge Juarez-Arrellano appeals his sentence after pleading

guilty to being found present in the United States following

deportation.   Relying on the Supreme Court’s recent decision in

Apprendi v. New Jersey, 120 S. Ct. 2348 (2000), he argues that

his sentence is illegal because a prior aggravated-felony

conviction used for sentence-enhancement purposes was not alleged

in his indictment.   As Juarez-Arrellano acknowledges, his

argument remains foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998).     See United States v. Dabeit, 231

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40818
                               -2-

F.3d 979, 984 (5th Cir. 2000), petition for cert. filed, (U.S.

Jan. 26, 2001)(No. 00-8299).   Accordingly, the district court’s

judgment is AFFIRMED.